DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20060080702 to Diez et al (Diez) in view of Super Mario 64 on Nintendo DS gameplay as evidence provided via GameFaqs titled “Super Mario 64 DS – Guide and Walkthrough” (herein referred to Mario64 DS).

Claim 1. Diez discloses a method for implementing a mini-game, comprising: 
sending one or more load instructions from a client device to a remote computer for executing an emulator (¶¶42-44 and 73) to load a snapshot from a game (¶¶44, 47, and 52, note, specific assets, codes, contents, and/or portions of a game and the like are examples of snapshots), the snapshot being associated with an execution state, and the snapshot is associated with data representing a starting location of the game (¶¶51 and 94-98), and the snapshot is further associated with saved data (¶146 “the game manager 90 stores individual progress points in a game on a per user basis, which allows each user to save his or her progress in a particular game and return to the progress point for the user at a later time.  The system analyzes the code of the game when the user decides to save the game.  A pointer is created and stored in memory.  When the user wishes to resume the game, the pointer is retrieved and the game is started where the user left off”); 
monitoring emulated data produced by the emulator during execution of the game for one or more pre-determined events with the client device (¶¶44 and 141-146); 
detecting a pre-determined event in the emulated data (¶44 discloses “players are rewarded for completing one or more predefined tasks”, also see ¶¶88 and 172); and 
providing one or more instructions to the emulator (¶¶44 and 141-146) when the pre-determined event is detected (¶44 discloses “players are rewarded for completing one or more predefined tasks”, also see ¶¶88 and 172).
However, Diez fails to explicitly disclose:
the snapshot is associated with data representing a starting location of the mini-game;
during execution of the mini-game for one or more pre-determined events with the client device (emphasis added).

during execution of the mini-game for one or more pre-determined events with the client device (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Play” for each minigame where different game actions and events take place during each respective minigame).  The gaming system of Diez would have motivation to use the teachings of Mario64 DS in order to provide users with opportunities to play a plurality of different mini-games because mini-games are commonly known in the art as extra games to make gameplay more interesting which would add to the fun and excitement of the overall game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Diez with the teachings of Mario64 DS in order to provide users with opportunities to play a plurality of different mini-games because mini-games are commonly known in the art as extra games to make gameplay more interesting which would add to the fun and excitement of the overall game.

Claim 2. Diez discloses wherein the snapshot is associated to any location in a game execution state (¶146 discloses “the game manager 90 stores individual progress points in a game on a per user basis, which allows each user to save his or her progress in a particular game and return to the progress point for the user at a later time.  The system analyzes the code of the game when the user decides to save the game.  A pointer is created and stored in memory.  When the user wishes to resume the game, the pointer is retrieved and the game is started where the user left off” such that the progress of the game can saved at any location within the game).

Claim 3. Diez in view of Mario64 DS teaches wherein the pre-determined event corresponds to a mini-game end (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where according to gameplay rules of respective minigames they end in different ways).

Claim 4. Diez in view of Mario64 DS teaches wherein the mini-game-end occurs after one of the game timing out, or an adversary being neutralized, or a protagonist being neutralized, or a certain score being achieved, or termination of an action sequence (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where each minigame ends in a different way according to different gameplay rules and gameplay occurrences of the respective minigames).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715